Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 11/01/2019 for Application 15522523, filed on 04/27/17.  The application is a 371 of PCT/EP2015/074895, filed on 10/27/2015.  Claims 1-25 are now pending and ready for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered.
 
Response to Amendment
The amendment received on 01/26/21 has been entered and considered in full.
Response to Arguments
35 USC 102 and 103 Rejection
The Applicant contests that the prior art on record does not disclose nor make obvious the limitations “the step b) being performed by the patient or one of his or her close relatives.”  The Applicant explains that the acquisition by Wen cannot be performed by a patient or close relative and needs to be done by a professional.  However, the claim language does not explicitly claim that the rest of the method after acquisition cannot be performed by a professional.  Specifically, the claim language is broad enough that even if a patient captures an image by a mobile device, then the rest of the processing can still be performed by sophisticated orthodontic equipment.  The claim language merely recites that the image is captured by a mobile device by the patient on a mobile device and not that the 
Furthermore, the Applicant contests that the prior art on record does not disclose nor make obvious the limitations regarding the “shape” of the teeth and that the prior art is directed towards the “motion” of the teeth.  However, the Examiner believes under the broadest reasonable interpretation of “shape” that the positioning and orientation of teeth being tracked as disclosed in Wen is interpreted to be the shape of the teeth as well.  Additionally, the Examiner will cite an additional reference.
With regards to claim 12, the Examiner has found a new reference to be applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 6, 12-13 15, 17-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (WO 2006065595) in view of Salah et al. (Application. 15522523) in further view of Devoto et al. (WO 2015082300) in further view of Somasundaram et al. (US PG PUB 20160004811 A1).
With regards to claim 1, Wen discloses a method for monitoring the shape of the teeth of a patient, said method comprising the following steps: a) production of a three-dimensional digital reference model of at least a part of an arch of the patient "initial reference model" (Wen, ¶ [0010] and [0027];  Three-dimensional images of a first model (initial reference model) including patient arches are created) and, optionally, for each tooth, definition, from the initial reference model, of a three- dimensional digital reference model of said tooth, or "tooth model"; b) acquisition of at least one two-dimensional image of the arches of the patient, called "updated image", in actual acquisition conditions (Wen, ¶ [0028];  Teeth are tracked using images of the patient’s arch teeth, thus the images are acquired so that the teeth can be tracked); c) analysis of each updated image and production, for each updated image, of an updated map relating to a discriminating piece of information (Wen, ¶ [0035], [0036];  Easily distinguishable marks are added to images (updated map relating to discriminating piece of information) and the images are analyzed in order to create the distinguishable marks); d) optionally, determination, for each updated image, of rough virtual acquisition conditions approximating said actual acquisition conditions; e) searching, for each updated image, by modification of the initial reference model, for a final reference model, and optionally to the positioning of the teeth (Wen, ¶ [0067], [0071];  3D digital model (reference model) is modified to represent models on second arrangement), during the acquisition of the updated image;  f) comparison of the shapes of the initial reference model and of the reference model obtained at the end of the preceding steps, called "final reference model" (Wen, ¶ [0058];  Comparisons of first (initial reference model) and second image (final reference) are made).
Wen does not appear to explicitly disclose production with a 3D scanner providing information on positioning ot he teeth with an error of less than 1/10 mm.
Salah discloses production with a 3D scanner providing information on positioning ot he teeth with an error of less than 1/10 mm (Salah, Specification ¶;  Salah does not explicitly disclose the scanner, but discloses that a scanner used by general orthodontists could be used to capture the positioning.  Therefore, it must be obvious to one of ordinary skill in the art at the time of filing to have this scanner available with an error less than 1/10 and would not be a novel or non obvious modification.
Wen in view of Salah do not appear to explicitly disclose acquisition of a mobile phone at least one two-dimensional image.
Devoto discloses acquisition of a mobile phone at least one two-dimensional image (Devoto, Page 7 Lines 20-25).
Wen in view of Salah and Devoto are analogous art as they are in the same field of endeavor of oral image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify capturing an image of Wen in view of Salah by utilizing a mobile phone as taught by Devoto.
The motivation for doing so would have been because using a mobile phone allows for convenient images to be captured by a user and then analyzed for color for example as stated by Devoto rather than having to use expensive equipment and wait for a dental visit.
Wen in view of Salah in further view of Devoto do not appear to explicitly disclose the shape of the teeth.
Somasundaram discloses the shape of the teeth.  (Somasundaram, ¶ [0060-0062];  Images of teeth are taken over periods of time.  Model of patietns teeth is acquired and registered and scans of the teeth are acquired over time to determine the tooth wear on the corresponding teeth).
Wen in view of Salah in further view of Devoto and Somasundaram are analogous art as they are in the same field of endeavor of medical imaging.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the imaging and tracking of teeth over time as disclosed in Wen in view of Salah in further view of Devoto by monitoring the change in shape of teeth over time as taught by Somasundaram.

With regards to claim 6, Wen in view of Salah in further view of Devoto in further view of Somasundaram discloses the method of claim 1, in which, from the comparison of step f), a mapping is produced showing the changes of shape of the initial reference model, and optionally, the movement of one or more tooth models (Wen, ¶ [0058];  The features on the tooth model are detected from a first position to a second position (mapping), thus a mapping is produced due to the change in position).

With regards to claim 12, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1.
Somasundaram discloses the updated image is taken after a time interval t after the step a), the time interval being determined by the orthodontist according to a monitoring schedule, or being indeterminate and depending on the decisions of the patient. (Somasundaram, ¶ [0062];  the images are captured at different periods of time.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that an orthodontist would have a set schedule to monitor tooth wear over time). 
The motivation for doing so would have been because capturing the images over time set by an orthodontist would be ideal for tracking changes in teeth and the time set by a professional would alow for the optimal time to see significant changes.

With regards to claim 13, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 12.
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to explicitly disclose the time interval depends on the results obtained following an eaerlier execution of the method.
However, it would have been obvious to one of ordinary skill in the art to set the time period as taught by Somasundaram based on earlier results to get the optimal results.  If a time period is too short or too long, it could easily be adjusted to run again at a better time interval.

With regards to claim 15, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to explicitly disclose in which, in the step b), at least three updated images corresponding to a front view, a right side view and a left side view of the teeth of the patient are taken, and/or, at least one updated image is taken in mouth closed position and at least one updated image is taken in mouth open position.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify capturing an oral image using a mobile phone of Salah by capturing multiple images in multiple positions.  The motivation for doing so would have been because multiple images allow for a user to have more data for analysis.

With regards to claim 17, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Somasundaram further discloses in which in the step b) based on the movement measured, a practical information, depending on the degree of movement of the teeth, is generated (Somasunduram, ¶ [0067];  different colors (practical information) can be used to indicate extent or severeity of damages (Degree of movement).
The motivation for combination is essentially similar to that of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 17.

With regards to claim 18, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 17. 
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to explicitly disclose in which the practical information is used to modify the time interval after which the patient will have to be alerted that a new updated image must be created.  

With regards to claim 19, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose in which an appointment is automatically taken with the dentist or orthodontist, according to the amplitude and/or nature of the movements detected.  (Somasundaram, ¶ 0002;  Dentist can make visual assessments.  It would have been obvious that an appointment is made after imaging as the claim language does not specify where the imaging occurs and therefore if at the dentist, then the dentist will have an appointment after viewing the images and movement).

With regards to claim 20, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Devoto discloses the mobile phone makes it possible to display images, even a sequence of images, showing the positioning of the teeth on different dates (Devoto, Page 7 Lines 20-25;  a cell phone obviously has the capability do display images after being captured with a time stamp and date on them).

With regards to claim 21, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 20. 
Devoto discloses in which the display images are presented in the form of an animation (Devoto, Page 7 Lines 20-25);  It is inherent and obvious that a mobile phone has a common application of the ability to show images in a slideshow/animation manner).

With regards to claim 22, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Wen further discloses a computer file corresponding to the initial reference model is stored on a removable medium on the mobile phone, or in which the reference model is not handed to the patient and is only made available to a specialist for implement the steps c) to f). (Wen, ¶ 0116;  method could be carried out on a memory, which would include storing the reference model on a removable memory).

With regards to claim 23, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Wen further discloses in which the updated image is extracted from a film (Wen, ¶ [0025];  Images can be captured on film).

With regards to claim 24, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1. 
Wen in view of Salah in further view of Devoto in further view of Somasundaram does not appear to explicitly disclose comprising between step c) and step e) the following step: d) determination, for each updated image, of rough virtual acquisition conditions approximating said actual acquisition conditions.  However, under the broadest reasonable interpretation, the Examiner believes that the conditions used ot acquire the initial image can be used as an approximation of the actual acquisition conditions for the current image.  The claim language does not specify how the rough virtual acquisitions are determined and therefore, the initial conditions can be interpreted to be an approximation of the conditions of the current updated image.

With regards to claim 26, Wen discloses a method for monitoring the shape of the teeth of a patient, said method comprising the following steps: a) production of a three-dimensional digital reference model of at least a part of an arch of the patient "initial reference model" (Wen, ¶ [0010] and [0027];  Three-dimensional images of a first model (initial reference model) including patient arches are created) and, optionally, for each tooth, definition, from the initial reference model, of a three- dimensional digital reference model of said tooth, or "tooth model"; b) acquisition of at least one two-dimensional image of the arches of the patient, called "updated image", in actual acquisition conditions (Wen, ¶ [0028];  Teeth are tracked using images of the patient’s arch teeth, thus the images are acquired so that the teeth can be tracked); c) analysis of each updated image and production, for each updated image, of an updated map relating to a discriminating piece of information (Wen, ¶ [0035], [0036];  Easily distinguishable marks are added to images (updated map relating to discriminating piece of information) and the images are analyzed in order to create the distinguishable marks); d) optionally, determination, for each updated image, of rough virtual acquisition conditions approximating said actual acquisition conditions; e) searching, for each updated image, by modification of the initial reference model, for a final reference model, and optionally to the positioning of the teeth (Wen, ¶ [0067], [0071];  3D digital model (reference model) is modified to represent models on second arrangement), during the acquisition of the updated image;  f) comparison of the shapes of the initial reference model and of the reference model obtained at the end of the preceding steps, called "final reference model" (Wen, ¶ [0058];  Comparisons of first (initial reference model) and second image (final reference) are made).
Wen does not appear to explicitly disclose production with a 3D scanner providing information on positioning ot he teeth with an error of less than 1/10 mm.
Salah discloses production with a 3D scanner providing information on positioning ot he teeth with an error of less than 1/10 mm (Salah, Specification ¶;  Salah does not explicitly disclose the scanner, but discloses that a scanner used by general orthodontists could be used to capture the positioning.  Therefore, it must be obvious to one of ordinary skill in the art at the time of filing to have this scanner available with an error less than 1/10 and would not be a novel or non obvious modification.
Wen in view of Salah do not appear to explicitly disclose acquisition of a mobile phone at least one two-dimensional image.
Devoto discloses acquisition of a mobile phone at least one two-dimensional image (Devoto, Page 7 Lines 20-25).
Wen in view of Salah and Devoto are analogous art as they are in the same field of endeavor of oral image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify capturing an image of Wen in view of Salah by utilizing a mobile phone as taught by Devoto.
The motivation for doing so would have been because using a mobile phone allows for convenient images to be captured by a user and then analyzed for color for example as stated by Devoto rather than having to use expensive equipment and wait for a dental visit.
Wen in view of Salah in further view of Devoto do not appear to explicitly disclose the shape of the teeth.
Somasundaram discloses the shape of the teeth.  (Somasundaram, ¶ [0060-0062];  Images of teeth are taken over periods of time.  Model of patietns teeth is acquired and registered and scans of the teeth are acquired over time to determine the tooth wear on the corresponding teeth)  in which in the step b) based on the movement measured, a practical information, depending on the degree of movement of the teeth, is generated (Somasunduram, ¶ [0067];  different colors (practical information) can be used to indicate extent or severeity of damages (Degree of movement).
Wen in view of Salah in further view of Devoto and Somasundaram are analogous art as they are in the same field of endeavor of medical imaging.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the imaging and tracking of teeth over time as disclosed in Wen in view of Salah in further view of Devoto by monitoring the change in shape of teeth over time as taught by Somasundaram.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065595) as cited in the IDS filed on 07/20/17 in view of Salah et al. (Application. 15522523) in further view of Devoto et al. (WO 2015082300) in further view of Somasundaram et al. (US PG PUB 20160004811 A1) in further view of Chen (US PG PUB 20150127266 A1.)
With regards to claim 10, Wen discloses the use of a method as claimed in claim 1.
Wen does not appear to explicitly disclose display and/or measure and/or detect dental plaque, and/or a start of caries, and/or a microcracking, and/or wear, and display and/or measure and/or detect a change of volume said method comprising monitoring the shape of the teeth of a patient according to the method of claim 1.
Somasundaram discloses display and/or measure and/or detect dental plaque, and/or a start of caries, and/or a microcracking, and/or wear (Somasundaram, ¶ [0022];  System for detecting tooth wear) , and display and/or measure and/or detect a change of volume said method comprising monitoring the shape of the teeth of a patient according to the method of claim 1. (Somasundaram, ¶ [0075];  Once the worn tooth areas are finalized, then change in volume can be calculated).
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to explicitly disclose assess the advisability of interceptive treatment, before any orthodontic treatment, notably to assess the benefit of an orthodontic treatment.
Chen discloses assess the advisability of interceptive treatment, before any orthodontic treatment, notably to assess the benefit of an orthodontic treatment (Chen, ¶ 0036;  For each dental quadrant, assessment values obtained are used to suggest orthodontic treatment.  Therefore, assessment is performed before the treatment is given).
Wen in view of Salah in further view of Devoto in further view of Somasundaram and Chen are analogous art as they are in the same field of endeavor of dental imaging.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the dental imaging of Wen in view of Salah in further view of Devoto in further view of Somasundaram by utilizing the treatment assessment of Chen.
The motivation for doing so would have been because assessing an orthodontic treatment prior to the actual treatment would save costs and time of the actual treatment if it is not the best method.
Wen in view of Salah in further view of Devoto in further view of Somasundaram in further view of Chen do not appear to explicitly disclose acquisition with a mobile phone of at least one two-dimensional image of the arches of the patient.

Claim 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (WO 2006065595) in view of Salah et al. (Application. 15522523) in further view of Devoto et al. (WO 2015082300) in further view of Somasundaram et al. (US PG PUB 20160004811 A1) in further view of Kopelman et al. (US PG PUB 20170215998 A1).
With regards to claim 14, Wen in view of Devoto in view of Salah disclose the method of claim 1.
Wen in view of Devoto in view of Salah do not appear to explicitly disclose at least one reminder informing the patient of the need to create an updated image is addressed to the patient.
Kopelman discloses at least one reminder informing the patient of the need to create an updated image is addressed to the patient (Kopelman, ¶ [0077];  graphic prompts are used to alert the user to move onto next station (image))).
Wen in view of Devoto in view of Salah and Kopelman are analogous art as they are in the same field of endeavor of dental image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image capturing of Wen in view of Devoto in view of Salah by utilizing instructions for capturing as taught by Kopelman.
The motivation for doing so would have been because using instructions would make the process efficient and clear any confusion from the user.

With regards to claim 16, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1.
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to explicitly disclose a user of the mobile phone is guided by written and/or voice messages for the acquisition.
Kopelman discloses a user of the mobile phone is guided by written and/or voice messages for the acquisition (Kopelman, ¶ [0077]).
Wen in view of Salah in further view of Devoto in further view of Somasundaram and Kopelman are analogous art as they are in the same field of endeavor of dental image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image capturing of Wen in view of Salah in further view of Devoto in further view of Somasundaram by utilizing instructions for capturing as taught by Kopelman.
The motivation for doing so would have been because using instructions would make the process efficient and clear any confusion from the user.

Claim 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (WO 2006065595) in view of Salah et al. (Application. 15522523) in further view of Devoto et al. (WO 2015082300) in further view of Getto et al. (US PG PUB 20110268327 A1).
With regards to claim 25, Wen in view of Salah in further view of Devoto in further view of Somasundaram disclose the method of claim 1.
Wen in view of Salah in further view of Devoto in further view of Somasundaram do not appear to disclose a dental separator used to separate patient’s lips.
Getto discloses dental separator used to separate patient’s lips (Getto, ¶ 0066).
Wen in view of Salah in further view of Devoto in further view of Somasundaram and Getto are analogous art as they are in the same field of endeavor of dental image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image capturing of Wen in view of Devoto in view of Salah by utilizing a separator as taught by Getto.
The motivation for doing so would have been because using a separator would create a clearer image of the teeth.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patent and 35 USC 112 rejections are resolved.
The prior art on record and further searched prior art did not disclose the limitations “…a first optimization criterion…” combined with the limitations “…a second optimization criterion…”.
Claims 3 and 4 are objected to as being dependent off of claim 2.
Claims 5, 7, and 8 are objected to as the prior art did not teach nor make obvious the limitations in combination with the limitations of the preceding claims.
With regards to claim 9, the claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patent and 35 USC 112 rejections are resolved.
Specifically, the searched prior art did not disclose nor make obvious the limitations of using a dental separator with a register mark and placing the separator in the mouth of the patient to acquire the images as described in the rest of the limitations of claim 9 and the limitation of the independent claim 1.
Claim 27 is allowed.
Claim 27 is allowable as the prior art on record and further searched prior art did not disclose nor make obvious the limitations “...the step e) comprising the following steps:…then return to e2).” In combination with the rest of the limitations of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667